Name: 80/862/EEC: Commission Decision of 21 August 1980 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of potato breeding material
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  tariff policy;  technology and technical regulations;  agricultural policy
 Date Published: 1980-09-19

 Avis juridique important|31980D086280/862/EEC: Commission Decision of 21 August 1980 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of potato breeding material Official Journal L 248 , 19/09/1980 P. 0025 - 0026 Finnish special edition: Chapter 3 Volume 12 P. 0130 Swedish special edition: Chapter 3 Volume 12 P. 0130 COMMISSION DECISION of 21 August 1980 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of potato breeding material (80/862/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as amended by Directives 80/392/EEC and 80/393/EEC (2), and in particular Article 14 (3) thereof, Having regard to the requests made by the Member States, Whereas under the provisions of Directive 77/93/EEC, potato material intended for planting, other than tubers, may in principle not be introduced into any Member State and potato tubers intended for planting may in principle only be introduced into the Member States where they belong to officially accepted varieties or to advanced selections; Whereas, however, Article 14 (3) of the abovementioned Directive permits derogations from that rule, where it is established that there is no risk of spreading harmful organisms; Whereas in the Member States there is a need to import potato material, including tubers, for work on varietal selection, or for gene conservation or official scientific research purposes; Whereas the Commission has established that on the basis of the information available at present, there is under such purposes, no risk of spreading harmful organisms, provided that certain special technical conditions are satisfied; Whereas, therefore, the Member States should be authorized, initially only for a limited period, to provide for derogations in respect of such potato material, subject to those special technical conditions ; whereas, however, this authorization has no effect in the Federal Republic of Germany, pursuant to Commission Decision 80/861/EEC of 21 August 1980; Whereas this authorization will be extended unless new information gives cause for its revision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 (1) Member States are hereby authorized to provide, subject to the conditions laid down in paragraph 2, for derogations from: - Article 4 (1) of Directive 77/93/EEC, with regard to Annex III (A) (9), for plants of tuber-forming species of Solanum L., intended for planting, other than potato tubers (Solanum tuberosum L.), and - Article 5 (1) and the third indent of Article 12 (1) (a) of Directive 77/93/EEC, with regard to the requirements laid down in Annex IV (A) (24a), for potato tubers (Solanum tuberosum L.) intended for planting, other than those varieties accepted in one or more Member States pursuant to Council Directive 70/457/EEC, where such material is intended for work of varietal selection or for gene conservation or official scientific research purposes. (2) For the purpose of paragraph 1, the following conditions shall be satisfied: (a) the material may be: - true seed, - tissue culture, - rooted plants, unrooted cuttings, - tubers. The material shall not exceed quantities which have been determined having regard to the available quarantine testing facilities; (b) The material shall be accompanied by a phytosanitary certificate issued in the country of origin in accordance with Article 7 of Directive 77/93/EEC, on the basis of the examination laid down in Article 6 of the said Directive, relating to the conditions laid down therein, other than the requirements referreed to in Annex IV (A) (24a). Tubers shall be washed free from soil and rooted plants shall be in a sterile medium; (1)OJ No L 26, 31.1.1977, p. 20. (2)OJ No L 100, 17.4.1980, pp. 32 and 35. (c) The material shall be subjected, before it is released for its declared purpose, to official postentry quarantine testing and must be found free, in this testing, from any harmful organism unless it is identified as one which is known to occur in the Community and not listed in Directive 77/93/EEC; (d) The post-entry quarantine testing mentioned under (c) shall: - be supervised by the official plant protection organization of the Member State concerned and executed by scientifically trained staff of that organization or of any officially approved research body; - be executed at a site provided with appropriate facilities sufficient to contain harmful organisms and maintain the material including indicator plants in such a way as to eliminate any risk of spreading harmful organisms; - be executed on each unit of the material, - by visual examination upon arrival and at regular intervals thereafter, having regard to the type of material and its stage of development during the testing programme, for symptoms caused by any harmful organism; - by testing, in accordance with appropriate methods submitted to the Committee referred to in Article 16 of Directive 77/93/EEC and having regard to the type of material, for at least (a) Andean potato latent virus, (b) Andean potato mottle virus, (c) Potato black ringspot virus, (d) Potato spindle tuber viroid, (e) Potato virus T, (f) Non European strains of Potato viruses A, M, S, X, Y and Potato leaf roll virus, (g) Corynebacterium sepedonicum; - by appropriate testing on any other symptom observed in the visual examination in order to identify the harmful organisms having caused such symptoms. (e) Any material, which has not been found free, under the testing specified under (d), from harmful organisms as specified under (c) shall be immediately destroyed, unless a special permit for official scientific research has been granted. (f) Member States shall notify, to the Commission and to the other Member States before 1 September of each year, any contamination by harmful organisms as specified under (c) which has been confirmed under the testing specified under (d) within the period of one year ending 30 June. (g) Any material which has been subjected to the testing specified under (d) in one Member State and has been found free, in this testing, from harmful organisms as specified under (c) and which has been maintained under appropriate conditions shall be exempted, for its introduction into one of the other Member States, from the requirement laid down under (c). However, in such case it may be introduced only after information has been exchanged between the official plant protection organizations of the Member States concerned under conditions which have been agreed between them prior to such introdution. (h) Prior to the introduction into a Member State, the importer or his agents shall notify each introduction sufficiently in advance to the authority responsible in the Member State concerned, indicating: - the type of material, - the quantity, - country of origin, - the purpose, - the place or places or first storage after the material has been released. They shall be officially informed, prior to the introduction, of the conditions laid down in paragraph 2 (a) to (g). Article 2 The authorization granted in Article 1 shall expire on 31 December 1980. It shall be revoked earlier, should it be established that the conditions laid down under Article 1 (2) are not sufficient to prevent the introduction of harmful organisms as specified under Article 1 (2) (c), or have not been complied with. Article 3 This Decision is addressed to the Member States. Done at Brussels, 21 August 1980. For the Commission Finn GUNDELACH Vice-President